Application by the appellant for a writ of coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 1, 2004 (People v Mattia, 8 AD3d 299 [2004] ), affirming a judgment of the Supreme Court, Kings County, rendered November 2, 2000.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (See Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277). Cozier, J.P., Krausman, Luciano and Spolzino, JJ., concur.